 1 Debra I. Grassgreen (CA Bar No. 169978)
   Miriam Manning (CA Bar No. 178584)
 2 PACHULSKI STANG ZIEHL & JONES LLP

 3 150 California Street, 15th Floor
   San Francisco, CA 94111
 4 Telephone: (415) 263-7000
   Facsimile: (415) 263-7010
 5 E-mail:    dgrassgreen@pszjlaw.com
              mmanning@pszjlaw.com
 6
   David J. Bradford (admitted pro hac vice)
 7
   Terri L. Mascherin (admitted pro hac vice)
 8 Catherine Steege (admitted pro hac vice)
   Katharine R. Ciliberti (admitted pro hac vice)
 9 JENNER & BLOCK LLP
   353 N. Clark St.
10 Chicago, IL 60654
   Telephone: (312) 222-9350
11
   E-mail:    dbradford@jenner.com
12            csteege@jenner.com
              tmascherin@jenner.com
13            kciliberti@jenner.com
14 Counsel for Uber Technologies, Inc.

15                            UNITED STATES BANKRUPTCY COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
17 In re:                                              Case No. 20-30242 (HLB)
18
     ANTHONY SCOTT LEVANDOWSKI,                        Chapter 11
19
                                 Debtor.
20
   ANTHONY SCOTT LEVANDOWSKI, an                       Adv. Pro. No. 20-03050 (HLB)
21 individual,
                                                       DECLARATION OF KATHARINE
22                               Plaintiff,            CILIBERTI IN SUPPORT OF UBER
23                                                     TECHNOLOGIES, INC.’S REPLY IN
                  v.                                   SUPPORT OF MOTION TO STRIKE
24                                                     OR, IN THE ALTERNATIVE, MOTION
     UBER TECHNOLOGIES, INC.                           IN LIMINE TO EXCLUDE REBUTTAL
25                                                     EXPERT REPORTS AND TESTIMONY
                                 Defendant.            OF BENJAMIN ROSE AND JOSEPH
26
                                                       SHAW
27

28

 Case: 20-03050        Doc# 295-1    Filed: 04/27/21   Entered: 04/27/21 17:26:07     Page 1
                                              of 21
 1        I, Katharine Ciliberti, hereby declare as follows:

 2         1.      I am co-counsel to Defendant Uber Technologies, Inc. (“Uber”) in the above-entitled

 3 action and have personal knowledge of the facts contained in this Declaration, which are true and

 4 correct, and if sworn as a witness, I could and would testify competently thereto.

 5         2.      I submit this declaration in connection with Uber’s Reply In Support Of Motion to

 6 Strike or, in the Alternative, Motion in Limine to Exclude Rebuttal Expert Reports and Testimony of

 7 Benjamin Rose and Joseph Shaw.

 8         3.      Attached hereto as Exhibit E is a true and correct copy of a February 23, 2021 email

 9 from H. Vu to D. Bradford confirming that Mr. Levandowski did not serve any opening expert

10 reports.

11         4.      Mr. Shaw’s “rebuttal” report was a complete surprise to Uber. Uber was not able to

12 anticipate and rebut the untimely Shaw Report because Mr. Levandowski did not seek permission to

13 show Dr. Shaw confidential information prior to serving his report on March 22, 2021.

14         5.      Attached hereto as Exhibit F is a true and correct copy of an excerpt from the

15 deposition of Benjamin Rose, dated March 30, 2021.

16         6.      Attached hereto as Exhibit G is a true and correct copy of an email exchange between

17 T. Mascherin and H. Vu, et al., dated March 28 and 29, 2021, in which counsel for Mr. Levandowski

18 refused to postpone the depositions of Mr. Rose and Dr. Shaw.

19         7.      Attached hereto as Exhibit H is a true and correct copy of an email exchange between

20 D. Bradford and H. Vu, et al., dated April 1, 2021, in which counsel for Mr. Levandowski refused to

21 postpone the deposition of Dr. Shaw.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28

  Case: 20-03050      Doc# 295-1      Filed: 04/27/21     Entered: 04/27/21 17:26:07      Page 2
                                               of 21
 1          8.     Attached hereto as Exhibit I is a true and correct copy of an email from D. Bradford

 2 to H. Vu, et al., dated January 24, 2021, in which Dr. Bradford stated in part, “[U]ber does contend

 3 that alleged Trade secret 90 included Google confidential information that [L]evandowski caused

 4 Tyto to transfer to Otto, so as to constitute a psba, as set forth in our interrogatory answer on psba’s.”

 5          I declare under the penalty of perjury that the statements included in this Declaration are true

 6 and correct. Executed on this 27th day of April 2021 in Chicago, Illinois.

 7
                                                              /s/ Katharine Ciliberti
 8                                                            Katharine Ciliberti
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
 Case: 20-03050        Doc# 295-1      Filed: 04/27/21       Entered: 04/27/21 17:26:07      Page 3
                                                of 21
                   EXHIBIT E




Case: 20-03050   Doc# 295-1   Filed: 04/27/21   Entered: 04/27/21 17:26:07   Page 4
                                       of 21
From: Vu, Hong-An <HVu@goodwinlaw.com>
Sent: Tuesday, February 23, 2021 10:47 AM
To: Bradford, David J. <dbradford@jenner.com>
Cc: Steege, Catherine L. <CSteege@jenner.com>; Mascherin, Terri L.
<TMascherin@jenner.com>; Ciliberti, Katharine R. <KCiliberti@jenner.com>;
Schuman, Brett <BSchuman@goodwinlaw.com>
Subject: RE: Expert reports

External Email – Exercise Caution

David,

This is correct. We did not serve any opening expert reports.

Thanks,
Hong-An

Hong-An Vu
she/her/hers

Goodwin Procter LLP
601 South Figueroa Street
Los Angeles, CA 90017
o +1 213 426 2557
m +1 714 625 2669
f +1 213 289 7728
HVu@goodwinlaw.com | goodwinlaw.com


-----Original Message-----
From: Bradford, David J. <dbradford@jenner.com>
Sent: Tuesday, February 23, 2021 6:43 AM
To: Vu, Hong-An <HVu@goodwinlaw.com>
Cc: Steege, Catherine L. <CSteege@jenner.com>; Mascherin, Terri L.
<TMascherin@jenner.com>; Ciliberti, Katharine R. <KCiliberti@jenner.com>;
Schuman, Brett <BSchuman@goodwinlaw.com>
Subject: Expert reports



Case: 20-03050   Doc# 295-1    Filed: 04/27/21   Entered: 04/27/21 17:26:07   Page 5
                                        of 21
Hong-An, please confirm that Mr. Levandowski did not serve any expert reports.
Thanks, David

Sent from my iPhone

————————————————————————————————————
————————————————————
David J. Bradford

Jenner & Block LLP
353 N. Clark Street, Chicago, IL 60654-3456 | jenner.com
+1 312 923 2975 | TEL
+1 847 721 9350 | MOBILE
+1 312 527 0484 | FAX
dbradford@jenner.com

CONFIDENTIALITY WARNING: This email may contain privileged or confidential
information and is for the sole use of the intended recipient(s). Any unauthorized
use or disclosure of this communication is prohibited. If you believe that you have
received this email in error, please notify the sender immediately and delete it
from your system.
————————————————————————————————————
————————————————————


*******************************************************************
This message was sent from Goodwin Procter LLP and is intended only for the
designated recipient(s). It may contain confidential or proprietary information
and may be subject to the attorney-client privilege or other confidentiality
protections. If you are not a designated recipient, you may not review, copy or
distribute this message. If you receive this in error, please notify the sender by
reply e-mail and delete this message. Thank you.
************************************************




Case: 20-03050    Doc# 295-1    Filed: 04/27/21    Entered: 04/27/21 17:26:07   Page 6
                                         of 21
                   EXHIBIT F




Case: 20-03050   Doc# 295-1   Filed: 04/27/21   Entered: 04/27/21 17:26:07   Page 7
                                       of 21
              Benjamin Rose· Highly Confidential - Attorneys' Eyes Only
                                    March 30, 2021

· · · · · · · ·UNITED STATES BANKRUPTCY COURT
· · · · · ·FOR THE NORTHERN DISTRICT OF CALIFORNIA
· · · · · · · · · · SAN FRANCISCO DIVISION

·   ·   ·   IN RE:· · · · · · · · · · · · )·         ·Bankruptcy Case
·   ·   ·   ANTHONY SCOTT LEVANDOWSKI,· · )·         ·No. 20-30242
·   ·   ·   · · · · · · · · · · · · · · · )·         ·(HLB)
·   ·   ·   · · · ·Debtor.· · · · · · · · )·         ·Chapter 11
·   ·   ·   ____________________________· )·         ·Adv. Pro. No.
·   ·   ·   ANTHONY LEVANDOWSKI, an· · · ·)·         ·20-03050 (HLB)
·   ·   ·   individual,· · · · · · · · · ·)
·   ·   ·   · · · · · · · · · · · · · · · )
·   ·   ·   · · · ·Plaintiff,· · · · · · ·)
·   ·   ·   · · · · · · · · · · · · · · · )
·   ·   ·   vs.· · · · · · · · · · · · · ·)
·   ·   ·   · · · · · · · · · · · · · · · )
·   ·   ·   UBER TECHNOLOGIES, INC.,· · · )
·   ·   ·   · · · · · · · · · · · · · · · )
·   ·   ·   · · · · · · Defendant.· · · · )

· · · · · HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

· · · · · · · · · · ·The discovery video

· · · teleconference deposition of BENJAMIN ROSE,

· · · called by the Defendant, for examination, taken

· · · pursuant to the Federal Rules of Civil Procedure

· · · of the United States Bankruptcy Courts

· · · pertaining to the taking of depositions, taken

· · · remotely before LAURA MUKAHIRN, CSR, RPR, CRR,

· · · within and for the County of Cook and State of

· · · Illinois, on March 30, 2021, scheduled to

· · · commence at 2:00 o'clock p.m. CST.

·

·

·

·


    Case: 20-03050    U.S.295-1
                     Doc#  LegalFiled:
                                  Support    | www.uslegalsupport.com
                                       04/27/21  Entered: 04/27/21 17:26:07 Page 8   ·
                                         of 21
              Benjamin Rose· Highly Confidential - Attorneys' Eyes Only
                                    March 30, 2021

·1· · A P P E A R A N C E S:

·2·   ·   ·   GOODWIN PROCTER, LLP
· ·   ·   ·   BY:· MS. RACHEL WALSH
·3·   ·   ·   · · ·MR. DANIEL MELLO
· ·   ·   ·   rwalsh@goodwinlaw.com
·4·   ·   ·   dmello@goodwinlaw.com
· ·   ·   ·   601 Marshall Street
·5·   ·   ·   Redwood City, California 94063
· ·   ·   ·   (650)752-3100
·6·   ·   ·   · · ·Appeared on behalf of the Plaintiff;

·7·   ·   ·   JENNER & BLOCK, LLP
· ·   ·   ·   BY:· MS. TERRI MASCHERIN
·8·   ·   ·   · · ·MS. LINA POWELL
· ·   ·   ·   tmascherin@jenner.com
·9·   ·   ·   lpowell@jenner.com
· ·   ·   ·   353 North Clark Street
10·   ·   ·   Suite 4500
· ·   ·   ·   Chicago, Illinois 60654
11·   ·   ·   (312) 222-9350
· ·   ·   ·   · · ·Appeared on behalf of the Defendant.
12
· ·   · ALSO PRESENT:
13
· ·   · MR. ROBERT DeCICCO
14

15

16

17

18

19

20

21

22

23

24

25


 Case: 20-03050      U.S.295-1
                    Doc#  LegalFiled:
                                 Support    | www.uslegalsupport.com
                                      04/27/21  Entered: 04/27/21 17:26:07 Page 9   2
                                        of 21
          Benjamin Rose· Highly Confidential - Attorneys' Eyes Only
                                March 30, 2021

·1· · report that you prepared in this case?

·2· · · · A.· ·Yes.

·3· · · · Q.· ·The report on the first page bears the

·4· · title Rebuttal Expert Report.· Do you see that?

·5· · · · A.· ·Yes.

·6· · · · Q.· ·Whose testimony are you rebutting?

·7· · · · A.· ·I believe I'm rebutting work that was

·8· · done.· I don't --

·9· · · · Q.· ·Work that was done by whom?

10· · · · A.· ·By Stroz.

11· · · · Q.· ·So you're not rebutting opinions

12· · expressed by another expert?

13· · · · A.· ·Well, the challenging thing with the

14· · report that I read or reports from Stroz are

15· · there aren't really named parties within who did

16· · the work.· So I couldn't identify specific

17· · people.

18· · · · Q.· ·And you didn't read the testimony that

19· · was given by any of the professionals who were

20· · involved in the engagement, right?

21· · · · A.· ·I don't recall being given any

22· · transcripts of the testimony that they provided.

23· · · · Q.· ·How much time have you spent working on

24· · this case, Mr. Rose?

25· · · · A.· ·I would have to estimate the time.


 Case: 20-03050    U.S.295-1
                  Doc#   LegalFiled:
                                 Support    | www.uslegalsupport.com
                                     04/27/21  Entered: 04/27/21 17:26:07 Page 10   68
                                       of 21                                             YVer1f
                   EXHIBIT G




Case: 20-03050   Doc# 295-1   Filed: 04/27/21   Entered: 04/27/21 17:26:07   Page 11
                                       of 21
From:                                 Vu, Hong-An <HVu@goodwinlaw.com>
Sent:                                 Monday, March 29, 2021 12:10 AM
To:                                   Mascherin, Terri L.
Cc:                                   DL_Uber – AL Team; Schuman, Brett; Walsh, Rachel M.; Sutton, Theresa Ann; Fisher,
                                      Jennifer Briggs; Berry, John; rmeny@keker.com; Thomas E. Gorman; Gorin, Alex;
                                      tkeller@kbkllp.com; Dara Silveira
Subject:                              RE: Rose and Shaw Depositions


External Email – Exercise Caution


Terri:

We will not agree to continue the depositions of Rose and Shaw. We have made these experts available for deposition
according to the schedule set out by the Court and will not agree to make them available after the April 5 cutoff. If Uber
decides to withdraw its request for these depositions, please let us know.

With respect to expedited treatment, the Trial Scheduling Order provides for any oppositions to motions in limine be
submitted four days before trial with the motion resolved when trial commences. What alternative schedule does Uber
propose? Also, note that we have objected to the testimony of DeCicco as untimely, and Dr. Gerdes on a number of
bases, and we expect that Uber would agree to a similar expedited schedule for Mr. Levandowski’s motions in limine
against these experts. Theresa and I are available to discuss between 10-12 Pacific tomorrow.

Also, please include the Goodwin team on emails going forward. I have also added in the Google team as well.

Thanks,

Hong-An


Hong-An Vu
she/her/hers



Goodwin Procter LLP
601 South Figueroa Street
Los Angeles, CA 90017
o +1 213 426 2557
m +1 714 625 2669
f +1 213 289 7728
HVu@goodwinlaw.com | goodwinlaw.com




From: Mascherin, Terri L. <TMascherin@jenner.com>
Sent: Sunday, March 28, 2021 3:09 PM
To: Vu, Hong-An <HVu@goodwinlaw.com>
Cc: DL_Uber – AL Team <DL_UberALTeam@jenner.com>
Subject: Rose and Shaw Depositions
                                                               1
          Case: 20-03050       Doc# 295-1         Filed: 04/27/21      Entered: 04/27/21 17:26:07         Page 12
                                                           of 21
Hong-An, given our impasse over the Rose and Shaw reports, we expect to file a motion to strike and/or motion in
limine tomorrow. We request your agreement to expedited consideration of the motion. We also request that we defer
these two depositions until the Court rules on whether they will be permitted to testify. Please let us know a good
time tomorrow morning to discuss.



Regards,
Terri


*******************************************************************
This message was sent from Goodwin Procter LLP and is intended only for the designated recipient(s). It may
contain confidential or proprietary information and may be subject to the attorney-client privilege or other
confidentiality protections. If you are not a designated recipient, you may not review, copy or distribute this
message. If you receive this in error, please notify the sender by reply e-mail and delete this message. Thank
you.
*******************************************************************




                                                         2
       Case: 20-03050       Doc# 295-1      Filed: 04/27/21     Entered: 04/27/21 17:26:07        Page 13
                                                     of 21
                   EXHIBIT H




Case: 20-03050   Doc# 295-1   Filed: 04/27/21   Entered: 04/27/21 17:26:07   Page 14
                                       of 21
From:                                 Vu, Hong-An <HVu@goodwinlaw.com>
Sent:                                 Thursday, April 1, 2021 9:01 PM
To:                                   Bradford, David J.
Cc:                                   Mascherin, Terri L.; Steege, Catherine L.; Ciliberti, Katharine R.; Powell, Lina R.; Schuman,
                                      Brett; Walsh, Rachel M.; Fisher, Jennifer Briggs; Berry, John; Rachael Meny; Thomas E.
                                      Gorman; rmullen@keker.com; DL_Uber – AL Team
Subject:                              RE: Levandowski v. Uber


External Email – Exercise Caution
David,

As we have communicated, we believe that Dr. Shaw was properly disclosed and so if Uber wants to take his deposition,
it should do so within he expert discovery deadline set by the Court.

The briefing schedule that the Court set for the DeCicco motion will work for us for the Rose/Shaw motion. If we are
able to file the Gerdes motion by Monday, will this same schedule work for that motion as well?

Thanks,
Hong-An

Hong-An Vu
she/her/hers



Goodwin Procter LLP
601 South Figueroa Street
Los Angeles, CA 90017
o +1 213 426 2557
m +1 714 625 2669
f +1 213 289 7728
HVu@goodwinlaw.com | goodwinlaw.com




From: Bradford, David J. <dbradford@jenner.com>
Sent: Thursday, April 1, 2021 6:30 PM
To: Vu, Hong-An <HVu@goodwinlaw.com>
Cc: Mascherin, Terri L. <TMascherin@jenner.com>; Steege, Catherine L. <CSteege@jenner.com>; Ciliberti, Katharine R.
<KCiliberti@jenner.com>; Powell, Lina R. <LinaPowell@jenner.com>; Schuman, Brett <BSchuman@goodwinlaw.com>;
Walsh, Rachel M. <RWalsh@goodwinlaw.com>; Fisher, Jennifer Briggs <JFisher@goodwinlaw.com>; Berry, John
<John.Berry@mto.com>; Rachael Meny <rmeny@keker.com>; Thomas E. Gorman <tgorman@keker.com>;
rmullen@keker.com; DL_Uber – AL Team <DL_UberALTeam@jenner.com>
Subject: RE: Levandowski v. Uber

If you are unwilling to reschedule his deposition, we will proceed with Dr. Shaw tomorrow. the Judge indicated that she
was taking our motion to strike Rose and Shaw on the papers. I suggest we follow the same briefing schedule as she set
for your motion to strike DeCicco – is that agreeable?




                                                                  1
         Case: 20-03050        Doc# 295-1          Filed: 04/27/21        Entered: 04/27/21 17:26:07             Page 15
                                                            of 21
As there is at least some possibility that the Shaw deposition may not be necessary, we don’t understand why you would
not reschedule it until after she has ruled – it could save both of our clients’ a little bit of time and money. If I don’t hear
otherwise, we will commence the deposition at 9 pt tomorrow.

Thanks,

David

Ps. We agree that we won’t exchange the lists you reference on Monday.

From: Vu, Hong-An <HVu@goodwinlaw.com>
Sent: Thursday, April 1, 2021 8:14 PM
To: Bradford, David J. <dbradford@jenner.com>
Cc: Mascherin, Terri L. <TMascherin@jenner.com>; Steege, Catherine L. <CSteege@jenner.com>; Ciliberti, Katharine R.
<KCiliberti@jenner.com>; Powell, Lina R. <LinaPowell@jenner.com>; Schuman, Brett <BSchuman@goodwinlaw.com>;
Walsh, Rachel M. <RWalsh@goodwinlaw.com>; Fisher, Jennifer Briggs <JFisher@goodwinlaw.com>; Berry, John
<John.Berry@mto.com>; Rachael Meny <rmeny@keker.com>; Thomas E. Gorman <tgorman@keker.com>;
rmullen@keker.com
Subject: RE: Levandowski v. Uber

External Email – Exercise Caution
David,

Based on the docket order that just came through, the expert discovery deadline was not vacated/continued and as
such, we believe the depositions should proceed. If you decide not to depose Dr. Shaw, please let us know. But as
previously stated, we will not make Dr. Shaw available after the expert discovery deadline.

I take it from the below that you are in agreement as to the parties’ internal deadlines for the exchange of pretrial
related materials. As such, we won’t be sending over our current exhibit list or further witness list on Monday.

Thanks,

Hong-An

Hong-An Vu
she/her/hers



Goodwin Procter LLP
601 South Figueroa Street
Los Angeles, CA 90017
o +1 213 426 2557
m +1 714 625 2669
f +1 213 289 7728
HVu@goodwinlaw.com | goodwinlaw.com




From: Bradford, David J. <dbradford@jenner.com>
Sent: Thursday, April 1, 2021 5:58 PM
To: Vu, Hong-An <HVu@goodwinlaw.com>
Cc: Mascherin, Terri L. <TMascherin@jenner.com>; Steege, Catherine L. <CSteege@jenner.com>; Ciliberti, Katharine R.
<KCiliberti@jenner.com>; Powell, Lina R. <LinaPowell@jenner.com>; Schuman, Brett <BSchuman@goodwinlaw.com>;
Walsh, Rachel M. <RWalsh@goodwinlaw.com>; Fisher, Jennifer Briggs <JFisher@goodwinlaw.com>; Berry, John
                                                               2
          Case: 20-03050       Doc# 295-1        Filed: 04/27/21       Entered: 04/27/21 17:26:07            Page 16
                                                          of 21
<John.Berry@mto.com>; Rachael Meny <rmeny@keker.com>; Thomas E. Gorman <tgorman@keker.com>;
rmullen@keker.com
Subject: Re: Levandowski v. Uber

In light of the new schedule, I ask that we postpone Shaws deposition until after she rules on our motion to strike.

Sent from my iPhone


        On Apr 1, 2021, at 7:45 PM, Vu, Hong-An <HVu@goodwinlaw.com> wrote:


        External Email – Exercise Caution


        Uber team,

        Because the trial deadlines are now vacated, can we also agree to eliminate for now the internal
        deadlines to exchange the exhibit list and witness list we agreed to? We can reset these once we learn
        more when trial will be.

        Thanks,
        Hong-An

        Hong-An Vu
        she/her/hers

        <image001.png>

        Goodwin Procter LLP
        601 South Figueroa Street
        Los Angeles, CA 90017
        o +1 213 426 2557
        m +1 714 625 2669
        f +1 213 289 7728
        HVu@goodwinlaw.com

        <image002.png>

        <image003.png>

        <image004.png>

        <image005.png>

        <image006.png>




        *******************************************************************
        This message was sent from Goodwin Procter LLP and is intended only for the designated recipient(s). It
        may contain confidential or proprietary information and may be subject to the attorney-client privilege
        or other confidentiality protections. If you are not a designated recipient, you may not review, copy or
        distribute this message. If you receive this in error, please notify the sender by reply e-mail and delete
        this message. Thank you.
        *******************************************************************


                                                             3
       Case: 20-03050               Doc# 295-1   Filed: 04/27/21    Entered: 04/27/21 17:26:07           Page 17
                                                          of 21
David J. Bradford
Jenner & Block LLP
353 N. Clark Street, Chicago, IL 60654-3456 | jenner.com
+1 312 923 2975 | TEL
+1 847 721 9350 | MOBILE
+1 312 527 0484 | FAX
dbradford@jenner.com
Download V-Card | View Biography

CONFIDENTIALITY WARNING: This email may contain privileged or confidential information and is for the sole use of the intended recipient(s). Any unauthorized
use or disclosure of this communication is prohibited. If you believe that you have received this email in error, please notify the sender immediately and delete it
from your system.




                                                                                 4
          Case: 20-03050                Doc# 295-1             Filed: 04/27/21              Entered: 04/27/21 17:26:07                      Page 18
                                                                        of 21
                     EXHIBIT I




Case: 20-03050   Doc# 295-1   Filed: 04/27/21   Entered: 04/27/21 17:26:07   Page 19
                                       of 21
From:                              Bradford, David J.
Sent:                              Sunday, January 24, 2021 11:51 PM
To:                                Jordan Jaffe; Hong-An Vu
Cc:                                Vu, Hong-An; Ciliberti, Katharine R.; Schuman, Brett; Berry, John; Gorin, Alex; DL_Uber –
                                   AL Team; Rachael Meny; Reid P. Mullen (rmullen@keker.com); tgorman@keker.com;
                                   Andrea P Roberts; Walper, Thomas; Debra Grassgreen
Subject:                           Re: Levandowski v. Uber -- your question re Gerdes software examination


Hong-An, To be clear, although Uber does not assert (nor does it need to prove) in this proceeding that alleged trade
secret 90 qualified as a trade secret, uber does contend that alleged
Trade secret 90 included Google confidential information that levandowski caused Tyto to transfer to Otto, so as to
constitute a psba, as set forth in our interrogatory answer on psba’s.

Sent from my iPhone



        On Jan 24, 2021, at 11:24 PM, Jordan Jaffe wrote:


        External Email – Exercise Caution
        Re #2 No. Anthony Levandowski does not come up in any of the redacted portions of the final Gerdes
        report as produced in the Adversary Proceeding.
        Jordan R. Jaffe // Quinn Emanuel // 415.498.0556 // jordanjaffe@quinnemanuel.com
        From: Bradford, David J.
        Sent: Friday, January 22, 2021 5:17 PM
        To: Vu, Hong-An ; Jordan Jaffe ; Ciliberti, Katharine R.
        Cc: Schuman, Brett ; Berry, John ; Gorin, Alex ; DL_Uber – AL Team ; Rachael Meny ; Reid P. Mullen
        (rmullen@keker.com) ; tgorman@keker.com; Andrea P Roberts ; Walper, Thomas ; Debra Grassgreen
        Subject: RE: Levandowski v. Uber -- your question re Gerdes software examination
                                                [EXTERNAL EMAIL]

        Hong-An, we agree with the statement you make in paragraph 1 below. Thanks, David
        From: Vu, Hong-An <HVu@goodwinlaw.com>
        Sent: Friday, January 22, 2021 2:18 PM
        To: Jordan Jaffe <jordanjaffe@quinnemanuel.com>; Ciliberti, Katharine R. <KCiliberti@jenner.com>
        Cc: Schuman, Brett <BSchuman@goodwinlaw.com>; Berry, John <John.Berry@mto.com>; Gorin, Alex
        <Alex.Gorin@mto.com>; Bradford, David J. <dbradford@jenner.com>; DL_Uber – AL Team
        <DL_UberALTeam@jenner.com>; Rachael Meny <rmeny@keker.com>; Reid P. Mullen
        (rmullen@keker.com) <rmullen@keker.com>; tgorman@keker.com; Andrea P Roberts
        <andreaproberts@quinnemanuel.com>; Walper, Thomas <thomas.walper@mto.com>; Debra
        Grassgreen <dgrassgreen@pszjlaw.com>
        Subject: RE: Levandowski v. Uber -- your question re Gerdes software examination
        External Email – Exercise Caution
        Thanks, Jordan.
        We have two questions regarding the Gerdes report – one for Uber and one for Waymo.
            1) Is its Uber’s position that only alleged trade secrets 1-3 in the Gerdes report are the basis for a
                PSSBA under the Indemnification Agreement

                                                             1
        Case: 20-03050        Doc# 295-1        Filed: 04/27/21      Entered: 04/27/21 17:26:07            Page 20
                                                         of 21
   2) To Waymo – Is Anthony Levandowski referenced in any of the redacted information in the
        Gerdes report?
Thanks,
Hong-An
Hong-An Vu
she/her/hers


Goodwin Procter LLP
601 South Figueroa Street
Los Angeles, CA 90017
o +1 213 426 2557
m +1 714 625 2669
f +1 213 289 7728
HVu@goodwinlaw.com | goodwinlaw.com
From: Jordan Jaffe <jordanjaffe@quinnemanuel.com>
Sent: Wednesday, January 20, 2021 5:05 PM
To: Vu, Hong-An <HVu@goodwinlaw.com>; Ciliberti, Katharine R. <KCiliberti@jenner.com>
Cc: Schuman, Brett <BSchuman@goodwinlaw.com>; Berry, John <John.Berry@mto.com>; Gorin, Alex
<Alex.Gorin@mto.com>; Bradford, David J. <dbradford@jenner.com>; DL_Uber – AL Team
<DL_UberALTeam@jenner.com>; Rachael Meny <rmeny@keker.com>; Reid P. Mullen
(rmullen@keker.com) <rmullen@keker.com>; tgorman@keker.com; Andrea P Roberts
<andreaproberts@quinnemanuel.com>; Walper, Thomas <thomas.walper@mto.com>; Debra
Grassgreen <dgrassgreen@pszjlaw.com>
Subject: RE: Levandowski v. Uber -- your question re Gerdes software examination
We can do so. Waymo also doesn’t object to Uber producing the copy of the letter that it has in its
possession if that expedites things.
Jordan R. Jaffe // Quinn Emanuel // 415.498.0556 // jordanjaffe@quinnemanuel.com
From: Vu, Hong-An <HVu@goodwinlaw.com>
Sent: Wednesday, January 20, 2021 9:07 AM
To: Ciliberti, Katharine R. <KCiliberti@jenner.com>
Cc: Schuman, Brett <BSchuman@goodwinlaw.com>; Berry, John <John.Berry@mto.com>; Gorin, Alex
<Alex.Gorin@mto.com>; Bradford, David J. <dbradford@jenner.com>; DL_Uber – AL Team
<DL_UberALTeam@jenner.com>; Rachael Meny <rmeny@keker.com>; Reid P. Mullen
(rmullen@keker.com) <rmullen@keker.com>; tgorman@keker.com; Jordan Jaffe
<jordanjaffe@quinnemanuel.com>; Andrea P Roberts <andreaproberts@quinnemanuel.com>; Walper,
Thomas <thomas.walper@mto.com>; Debra Grassgreen <dgrassgreen@pszjlaw.com>
Subject: RE: Levandowski v. Uber -- your question re Gerdes software examination
                                      [EXTERNAL EMAIL]

Thanks, Katie.
Jordan, will Waymo be willing to produce the engagement letter?
Thanks,
Hong-An
Hong-An Vu
she/her/hers


Goodwin Procter LLP
601 South Figueroa Street
Los Angeles, CA 90017
                                                  2
Case: 20-03050       Doc# 295-1      Filed: 04/27/21      Entered: 04/27/21 17:26:07        Page 21
                                              of 21
